UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6349


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

O’BENSON SESERE, a/k/a O.B., a/k/a Obenson Sesere,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.   Glen E. Conrad, Chief
District Judge.   (5:06-cr-00041-GEC-RSB-10; 5:12-cv-80439-GEC-
RSB)


Submitted:   October 3, 2013                 Decided:   October 21, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


O’Benson Sesere, Appellant Pro Se.       Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              O’Benson Sesere seeks to appeal the district court’s

orders denying        relief       on   his    28    U.S.C.A.       § 2255    (West       Supp.

2013) motion and denying reconsideration.                           The orders are not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that     the

district      court’s      assessment      of       the    constitutional         claims    is

debatable     or     wrong.        Slack      v.    McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Sesere has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with    oral        argument      because       the    facts        and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3